 

Exhibit 10.27

 

[tex10-27logo.jpg] 

Ritchie Bros. Auctioneers (Canada) Ltd.

9500 Glenlyon Parkway, Burnaby, BC Canada v5j0c6

 

778.331.5500/ Fax 778.331.4628

rbauction.com

 

January 20, 2015

 

Todd Wohler

2638 Turkey Hill Road

Rockbridge Baths, VA

24473-2503

 

Dear Todd:

 

RE: Amendment to Employment Agreement – Revised Start Date

 

We refer to the Employment Agreement (the “Agreement”) between yourself and
Ritchie Bros. Auctioneers (Canada) Ltd. executed on January 6, 2015. This letter
will reflect the parties agreement that the employment commencement date shall
be January 26, 2015, rather than March 1, 2015 as originally set forth in
section 1.d. of the Agreement, and section 1.d. of the Agreement is hereby
amended accordingly.

 

Sincerely,

 

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.

 

/s/ Darren Watt   Darren Watt   General Counsel  

 

ACKNOWLEDGED AND AGREED this 20 day of January, 2015.

 

/s/ Todd Wohler   Todd Wohler  

 

 

